HOUCK, J.
This was an action for divorce and alimony commenced in the Common .Pleas Court of Muskingum County. The trial judge found in favor of the plaintiff, who is the defendant in error in this court, granting her a divorce and alimony in the sum of $1000.
Plaintiff herein seeks the reversal of the judgment on the grounds that irrelevant and incompetent evidence was admitted and that the judgment is against the manifest weight of the evidence. The Court of Appeals affirmed the Common Pleas and found as follows:
We think the rule is well settled at least in Ohio that an appellate court will not set aside a judgment upon the ground that it is manifestly against the weight of the evidence when it is only conflicting, or where there is any substantial evidence to support the judgment. Landis v. Kelley et, 27 OS. 567; Merrick v. Bowry & Sons, 4 OS. 61.
Judgment affirmed.
(Shields, J., and Funk, J., concur.)